The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested: 
REPORTING OF INFORMATION REGARDING DENIAL OF CONNECTION REQUEST

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,7,8, 11-19,21,22,25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al (US 2015/0281991)
Consider claim:

1. Jung teaches the method for reporting information, comprising: 
sending, by a terminal, a connection request, the connection request requesting establishment of a radio connection with an access network device in a network (UE sends connection request see figure 9 item S911, paragraphs 5, 195); 
in response to occurrence of a denial event corresponding to the connection request, recording, by the terminal, event information corresponding to the denial event, the denial event referring to an event of denial of response to the connection request (denied connection information see figure 9, items S920, S940, paragraphs 197, 200); and 
after the terminal has successfully attained access to the network, sending, by the terminal, to the network, an event report generated according to the event 
2. Jung teaches the method of claim 1, wherein the event information comprises event type indication information for identifying the denial event (denied connection type information, paragraph 148).  
3. Jung teaches the method of claim 2, wherein the event information further comprises at least one of following parameters: location information, time information, a cell identifier, a Public Land Mobile Network (PLMN) identifier, a cause of response denial, waiting time indicated by the network (information includes wait time paragraph 152), a cause of connection establishment, or a request type.  
4. Jung teaches the method of claim 1, wherein a maximum of n entries of the event information are recorded by the terminal, wherein each entry of the n entries of the event information corresponds to one denial event, and wherein the n is a positive integer (number of connection attempts threshold see paragraph 17, 173).  
5. Jung teaches the method of claim 4, wherein n is determined by one of followings:  n is configured by the network, or n is specified by a protocol, or n is configured by the terminal (number can be configured paragraph 159, 173).  

7. Jung teaches the method of claim 1, further comprising: 
in response to occurrence of the denial event corresponding to the connection request, detecting, by the terminal, whether the network has configured, for the terminal, a function to record and report the denial event, and in response to detecting that the network has configured, for the terminal, the function to record and report the denial 
8. Jung teaches the method of claim 1, further comprising: after the terminal has successfully attained access to the network, sending, by the terminal, an event reporting request to the network, the event reporting request requesting to send the event report to the network, and in response to receiving a confirmation of the event reporting request, sending, by the terminal, to the network, the event report generated according to the event information (sending denied connection information after connection configured see figure 11, item S1142, paragraph 226).  

 11. Jung teaches the method of claim 1, further comprising: 
acquiring, by the terminal, a number of denials (number of connection attempts threshold see paragraph 17, 173), total time (information includes wait time paragraph 152), or the number of denials and the total time, the number of denials referring to a number of occurrences of the denial event, the total time referring to a time span since a first occurrence of the denial event till a last occurrence of the denial event, wherein the event report comprises the number of denials and / or the total time.  
12. Jung teaches the method of claim 11, wherein the number of denials and the total time is counted corresponding to any one of following parameters: a cell, a UMTS Terrestrial Radio Access Network (UTRAN) registered area, or a tracking area (message sent to cell see paragraphs 152, 156, 188).  
13. Jung teaches the method of claim 1, further comprising: 

14. Jung teaches the method of claim 13, further comprising: in response to determining a change in a radio connection state of the terminal, resetting the total number of denials, wherein the radio connection state comprises at least two of following states: an idle state, a connected state, or an inactive state; -or in response to determining that the terminal switches between a first state and a second state, resetting the total number of denials, wherein the first state comprises the connected state, and wherein the second state comprises the idle state and the inactive state (denied connection count reset when state is changed to connected see paragraphs 13, 160).  

15. Jung teaches the apparatus for reporting information, applied to a terminal (UE figure 1 item 10, paragraphs 9, 10), the apparatus comprising a request sending module, an event recording module, and an information reporting module (Jung implements elements via software module, Jung paragraph 232. Per the instant specification, the claimed modules may be implemented via software as described in the instant specification paragraphs 142, 149), 

wherein the event recording module is adapted to, in response to occurrence of a denial event corresponding to the connection request, recording event information corresponding to the denial event, the denial event referring to an event of denial of response to the connection request (denied connection information see figure 9, items S920, S940, paragraphs 197, 200), and 
wherein the information reporting module is adapted to, after the terminal has successfully attained access to the network, sending, to the network, an event report generated according to the event information (sending denied connection information after connection configured see figure 11, item S1142, paragraph 226).  
16. Jung teaches the apparatus of claim 15, wherein the event information comprises event type indication information for identifying the denial event (denied connection type information, paragraph 148).  
17. Jung teaches the apparatus of claim 16, wherein the event information further comprises at least one of following parameters (note that as the following elements are alternatives, only one of the alternate elements need be shown in the prior art): location information, time information, a cell identifier, a Public Land Mobile Network (PLMN) identifier, a cause of response denial, waiting time indicated by the network (information includes wait time paragraph 152), a cause of connection establishment, or a request type.  

19. Jung teaches the apparatus of claim 18, wherein n is determined by one of followings: wherein the n is configured by the network, or wherein the n is specified by a protocol, or wherein the n is configured by the terminal (number can be configured paragraph 159, 173).  

21. Jung teaches the apparatus of claim 15, further comprising a second detecting module, wherein the second detecting module is adapted to, in response to occurrence of the denial event corresponding to the connection request, detecting whether the network has configured, for the terminal, a function to record and report the denial event, and wherein the event recording module is further adapted to recording the event information corresponding to the denial event in response to detecting that the network has configured, for the terminal, the function to record and report the denial event (denied connection information recorded see figure 9, items S920, S940, paragraphs 197, 200).  
22. Jung teaches the apparatus of claim 15, further comprising a report requesting module, wherein the report requesting module is adapted to, after the terminal has successfully attained access to the network, sending an event reporting request to the network, the event reporting request being adapted to requesting to send the event report to the network, and wherein the information reporting module is further 

25. Jung teaches the apparatus of claim 15, further comprising a first counting module, wherein the first counting module is adapted to acquiring a number of denials (number of connection attempts threshold see paragraph 17, 173), total time (information includes wait time paragraph 152), and/or (note that as the following elements are alternatives, only one of the alternate elements need be shown in the prior art) the number of denials and the total time , the number of denials referring to a number of occurrences of the denial event, the total time referring to a time span since a first occurrence of the denial event till a last occurrence of the denial event, and wherein the event report comprises the number of denials and / or the total time.  
26. Jung teaches the apparatus of claim 25, wherein the number of denials and / or the total time is counted corresponding to any one of following parameters: a cell, a UMTS Terrestrial Radio Access Network (UTRAN) registered area, or a tracking area is counted (message sent to cell see paragraphs 152, 156, 188).  
27. Jung teaches the apparatus of claim 15, further comprising a second counting module, wherein the second counting module is adapted to acquiring a total number of denials, the total number of denials referring to a total number of occurrences of the denial event during a target time period, and wherein the event recording module is further adapted to sending, to the network, the event report generated according to 
28. Jung teaches the apparatus of claim 27, further comprising a resetting module adapted to: in response to a change in a radio connection state of the terminal, resetting the total number of denials, wherein the radio connection state comprises at least two of following states: an idle state, a connected state, or an inactive state; -or in response to determining that the terminal switches between a first state and a second state, resetting the total number of denials, wherein the first state comprises the connected state, and wherein the second state comprises the idle state and / or the inactive state (denied connection count reset when state is changed to connected see paragraphs 13, 160).  


29. Jung teaches the terminal, comprising a processor and memory, 
wherein the memory is adapted to storing an instruction executable by the processor (implementation as software stored on memory for execution on processor see paragraphs 230, 232), wherein the processor is adapted to: 
sending a connection request, the connection request being adapted to requesting to establishment of a radio connection with an access network device in a network (UE sends connection request see figure 9 item S911, paragraphs 5, 195); 
in response to occurrence of a denial event corresponding to the connection request, recording event information corresponding to the denial event, the denial event 
after the terminal has successfully attained access to the network, sending, to the network, an event report generated according to the event information (sending denied connection information after connection configured see figure 11, item S1142, paragraph 226).  
30. Jung teaches the non-transitory computer-readable storage medium, having stored thereon a computer program which, when executed by a processor, implements the method of any one of claim 1 (implementation as software stored on memory for execution on processor see paragraphs 230, 232).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Ouyang et al (US 2019/0239095).
Consider claim:

6. Jung teaches the method of claim 1, including recording, by the terminal, the event information corresponding to the denial event (denied connection information recorded see figure 9, items S920, S940, paragraphs 197, 200). Jung lacks a teaching of detecting, by the terminal, whether the network has configured a Minimized Driving Test (MDT) function for the terminal.  Ouyang teaches the use of MDT in LTE allows for more autonomous intelligent optimization (Ouyang paragraph 22).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Jung to use MDT in order to allow for more autonomous intelligent optimization as taught by Ouyang.  

.  
 


Allowable Subject Matter
Claims 9, 10, 23, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Consider claim:
9. The nearest prior art as shown in Jung fails to teach the method of claim 1, further comprising: receiving, by the terminal, a denial message corresponding to the connection request, the denial message indicating denial of response to the connection request; detecting, by the terminal, whether integrity protection is applied to the denial message, and in response to detecting that no integrity protection is applied to the denial message, recording, by the terminal, the event information corresponding to the denial event.  

23. The nearest prior art as shown in Jung fails to teach the apparatus of claim 15, further comprising a message receiving module and a third detecting module, wherein the message receiving module is adapted to receiving a denial message corresponding to the connection request, the denial message being adapted to indicating denial of response to the connection request, wherein the third detecting module is adapted to detecting whether integrity protection is applied to the denial message, and wherein the event recording module is further adapted to recording the event information corresponding to the denial event in response to detecting that no integrity protection is applied to the denial message.  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887